Title: To John Adams from Lucius Horatio Stockton, 20 January 1801
From: Stockton, Lucius Horatio
To: Adams, John



Sir
Whitehill Burlington County N Jersey: January 20th. 1801

I have been informed that You have conferred upon me the very unexpected, and unsolicited honour of nominating me as Secretary at war of the United States. I beg Your Excellency to be assured that I am deeply affected with this very flattering mark of confidence. The afflicting necessity by which I am obliged to pay the last sad offices of duty to an honoured and only Surviving parent languishing at this place with a Sickness which we fear will prove fatal to her life, forbids me from entering into a minute detail of the many cogent reasons which compel me to decline the acceptance of this distinguished indication of your approbation—I have the honour to be with the highest sentiments of respect very sincerely—Your friend and most obedient servant,

Lucius Horatio Stockton